CASE, for deceit in the sale of a straw-board mill, comprising real estate, water rights, machinery, and stock.
The plaintiff went into possession under a written agreement for purchases dated January 24, 1880. By the conditions of the agreement the plaintiff was to receive a deed of the property by September 1, 1880, provided the payments specified in the agreement *Page 616 
should be made. The payments were made, and the deed was taken September 17 of that year. The referee, to whom the cause was sent, reported that the plaintiff was deceived and damnified by the false and fraudulent representations of the defendant; but when the plaintiff ascertained that fact, aside from false representations as to a certain boiler, did not appear in the reported facts.
At the trial the defendant contended that the plaintiff was chargeable with knowledge of everything which he obtained during his occupancy of the premises before the taking of the deed, or which he could have ascertained by reasonable inquiry. The referee, pro forma, so ruled, and suspended the trial for the purpose of obtaining the opinion of the court upon his ruling.
The opinion was, that evidence to support the defendant's contention would be competent for some purpose, but that its effect could not be determined upon the facts reported.
Case discharged.